Nodey, Judge,
delivered the following opinion:
This cause was tried at the recent term of this court before ,a jury. The defendant did not deny the justice of the plaintiff’s demand in the suit, but had theretofore pleaded an un-liquidated demand for damages, against the demand of the plaintiff, and which plea had theretofore been sustained by the •court. This unliquidated demand for damages amounted to .almost as much as the plaintiff’s demand. At the end of the -trial, and after full argument, the matter was submitted to the jury, and they found in favor of the defendant for the •damages (or, at least, the larger portion of the same) thus claimed as an offset, and, under the instructions of the court, allowed it against the uncontested demand of the plaintiff, .giving the latter a verdict upon which judgment was after-wards rendered for the small surplus in its favor. Thereupon, •under the instructions of the court, the clerk entered up a judgment in favor of the plaintiff for such comparatively small ¡surplus, and taxed the costs against the plaintiff, under the instructions of the court, because the court considered that the reason for suit being brought was because of the wrongful demand of the plaintiff in asking for more than it was entitled to.
The cause is now before us on a motion to modify said judgment and to tax the costs against the defendant, as would be ordinarily the case were no claim for damages or offset pleaded. We have considered the matter, and do not think that the motion is well taken, and it will therefore be denied, and it is so •ordered.